                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


CALVIN EARL BROWN                              )
               Plaintiff,                      )
                                               )
v.                                             )       JUDGMENT
                                               )       4:19-cv-108-FL
JENNIFER KNOX, Clerk of Superior               )
Court of Wake County                           )
                     Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 26, 2019, and for the reasons set forth more specifically therein, that this action is dismissed.

This Judgment Filed and Entered on August 26, 2019, and Copies To:
Calvin Earl Brown (via US mail) 31 Cherry Lane, Chocowinity, NC 27817

August 26, 2019                        PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
